DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species B in the reply filed on 12/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/5/2022.
Specification
The disclosure is objected to because of the following informalities: the description of figs. 12-15 found in pars. 63-66 has numerous issues and inconsistencies. In par.63, the center of rotation is called 208 but in the figures 208 is an axis and not a point. A center of rotation is defined as the point around which an object is rotated. Typically, in a shoulder prosthesis the center of rotation is located within a spherical portion of the prosthesis. Therefore, it is unclear how the axis 208 can be a center of rotation. Par. 63 also calls 203 a “bony cavity 203” but in the figures 203 points to what appears to be an imaginary backing component. Par.63 states “the center of rotation 208 of the glenosphere 214 is medialized”, but in fig.12, 214 is not a glenosphere and instead is a point on the bearing surface. It is unclear what 214 is. It doesn’t appear 214 can be the center of rotation of a glenosphere because the point 214 is located on the bearing surface and the glenosphere could not rotate about this point.  
Par.64 uses reference number 208 to describe the central axis of the peg, but par.63 and fig.12 call 208 the center of rotation. Par. 64 recites “the center of rotation of the glenosphere 215 remains constant, and is not medialized (or lateralized) away from the center of rotation 208. Also, the central axis 290 of the backing component 211 is offset from the central axis 208 of the peg”. In this sentence “208” is referred to as the central axis of the peg and the center of rotation.  Par.64 calls 215 the center of rotation of the glenosphere, but as discussed above, the point is located on the bearing surface and a glenosphere could not rotate about the point. It is unclear what is considered the center of rotation since both 208 and 215 are used to describe a center of rotation. It is also unclear how axis 208 or point 215 located on the bearing surface could be a center of rotation of a glenosphere.
Pars. 65 and 66 have similar issues to par.64 since each recites “the center of rotation of the glenosphere 215 is not medialized away from the center of rotation 208 and remains in the same position”. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both “the center of rotation” and “the central axis of the peg” (see pars.63-64).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 213 (see par.66). 
Figure 12 should be designated by a legend such as --Prior Art-- because it appears that only that which is old is illustrated.  See MPEP § 608.02(g).  
Figure 12 is further objected to because the right side of the backing and bearing components are only shown in phantom which is unclear.
Figures 12-16 are further objected to because it is unclear how 214 or 215 could be a center of rotation of a glenosphere since the glenosphere could not rotate about points 214 and 215. It is also unclear how axis 208 could be a “center of rotation”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal axis of the peg of the backing component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the longitudinal axis of the backing component" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is further unclear because the claim does not appear to positively recite the glenosphere but features of the peg and backing component are related to the glenosphere. Specifically, line 5 recites “configured to touch a glenosphere” which is directed to the intended use of the bearing component. “configured to touch a glenosphere” is interpreted as capable of touching a glenosphere. Then in lines 9-12 of claim 1 axes of the peg and backing component are related to the center of rotation of the glenosphere. Because the glenosphere is not positively recited this appears to also be directed to an intended use. Please clarify whether the glenosphere is being positively claimed as part of the shoulder implant. For examination, the claims are interpreted as not requiring a glenosphere, and the glenosphere is interpreted as part of an intended use of the shoulder implant comprising the backing and bearing components.
Claim 4 recites the limitation "the glenoid implant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites that “the peg comprises a Morse taper”. This is unclear because a Morse taper generally describes a tapered connection between male and female parts. In this case, only a male peg is claimed therefore it is unclear how this could comprise a Morse taper.
Claim 13 recites the limitation "the inferior-facing surface of the bearing component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the superior-facing surface of the backing component" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 requires that the backing components of the first implant and second implant are inclined by a first angle and a second angle, respectively. It is unclear what the implants are angled with respect to. What is inclined by a first/second angle and with respect to what? Is the incline angle directed to an intended use? Or is the angle defined by surfaces of the implant? Also, as discussed above it is unclear if a glenosphere is required by the claims. Claim 14 refers to “the glenosphere” but a glenosphere is not positively recited. If a glenosphere is part of the implant of claim 1, then two implants would include two glenospheres. In which case, “the glenosphere” of claim 14 would be unclear because there would be two glenospheres. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrer et al. 2008/0228281 (hereafter referred to as Forrer).
Regarding claim 1, Forrer discloses a shoulder implant with improved joint mobility, comprising a backing component 13, 213, a neutral non-inclined bearing component 11, 211 on a concave side of the backing component (fig.15), the bearing component made from a different material than the backing component (par.7 discloses a metal backing component and a plastic insert) and is capable of touching a glenosphere having a center of rotation (the claim limitation is directed to an intended use of the implant and the claim does not positively recite/require a glenosphere; par.31 of Forrer says recess 15 forms the actual mount for the joint ball of the prosthesis; a joint ball inherently has a center of rotation), wherein the bearing component is substantially radially symmetrical (figs. 9 and 15), and a peg 39 extending from the backing component and capable of being connected to a humeral stem (directed to the intended use; the humeral stem is not positively claimed; the peg is capable of being connected to a humeral stem as discussed in par.28 of Forrer), wherein a longitudinal axis of the peg of the backing component is offset from the center of rotation of the glenosphere (this is directed to the intended use; the peg is capable of being offset from the center of rotation of a glenosphere since the longitudinal axis of the peg is offset from the center of rotation of the bearing surface of the bearing component), wherein a longitudinal axis of the backing component is capable of being aligned with the center of rotation of the glenosphere (this is also directed to the intended use; a longitudinal axis of the backing component is capable of being aligned with the center of rotation of a glenosphere since the axis of the backing component is aligned with the center of rotation of the bearing surface of the bearing component). Par.28 discloses the center axis 43 of the peripheral wall of the backing component is inclined with respect to a center axis of the peg 39. Figs. 3 and 4 clearly show the axes being inclined from one another. 
Regarding claims 2 and 3, the claims are directed to the intended use of the device and the backing component of Forrer is capable of being used as claimed. For example, the humeral head can be prepared such that the backing component is inclined by an angle in the claimed range. Ultimately, the angle is determined by the preparation of the humeral head and placement of the backing component on the humeral head. Applicant may consider defining the angle based on surfaces of the implant as opposed to the surface of a bone which cannot be positively recited.
Regarding claim 4, while the claim is unclear, as best understood, the claim appears to be directed to an intended use of the shoulder implant. A glenosphere may be received in the concave surface of the bearing component and therefore the center of rotation of the glenosphere is a fixed point within the glenosphere and should not change regardless of where the implant is located. 
Regarding claim 6, par. 28 discloses the backing component can be anchored to either a humerus shaft or to the shoulder blade. When the backing component is anchored to a humerus the implant is positioned in a “reverse” position.
Regarding claims 7 and 8, see par.37 which discloses a minimum material thickness, which is considered “a depth”, of 3.4 to 4.0 mm which falls within the claimed range. 
Regarding claims 9 and 10, see par.37 for polyethylene for the insert.
Regarding claim 11, see par.7 for metal backing components. Metal implants with polymer bearing portions are conventional in the art of prosthetic devices.
Regarding claim 12, Forrer discloses that the peg 39 is conically converging in par.28. Such a conical taper is capable of forming a Morse taper connection with a female part and is therefore considered to have a Morse taper. 
Regarding claim 13, Forrer discloses peg 39 has an elliptical cross-sectional shape while the superior surface of the backing component has a circular cross-section that mates with the circular cross-section of an inferior-facing surface of the bearing component (figs. 2, 3, 7, and 12-15). The inferior surface of the peg has an elliptical cross-section which is capable of coming in contact with a prepared humeral surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forrer as applied to claim 1 above, and further in view of Tornier et al. 2005/0278030 (hereafter referred to as Tornier). Forrer discloses the invention substantially as claimed and as discussed above. The examiner reiterates that the glenosphere is not positively recited by claim 1 and is likewise not positively recited in claim 14 since all language directed to the glenosphere is directed to an intended use of the implant. Forrer further discloses that the backing component has a superior surface that is inclined with respect to an inferior surface (see at least fig.4 of Forrer for the wedge-shaped backing component). However, Forrer does not disclose a plurality of implants comprising a first implant and a second implant wherein the backing component of the first implant is inclined by a first angle and the backing component of the second implant is inclined by a second angle different from the first angle, wherein the center of rotation of the glenosphere of the first implant and the second implant are in the same location.
Tornier teaches a shoulder implant, in the same field of endeavor, wherein a plurality of implants is provided, including a first implant and a second implant (fig.5 shows three implants having a peg offset from a center of rotation), wherein a backing component 21a of the first implant is inclined by a first angle βa and a backing component 21b of the second implant is inclined by a second angle βb different from the first angle for the purpose of compensating for a bone defect in order to prevent changes to the center of rotation (pars. 4 and 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the implants of Forrer wherein backing components of first and second implants have different inclination angles as taught by Tornier in order to allow the surgeon to compensate for any defects in a bone of a particular patient in order to maintain a desired center of rotation. Note that the “same location” of a center of rotation of the glenosphere is directed to the intended use of the device. The claim does not specify conditions in which the glenospheres are at the same location. A kit of the implants of Forrer provided with differently angled backing components as taught by Tornier, is capable of being positioned such that the center of rotation of a glenosphere is in the “same location”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Budge 2021/0137692 discloses a bearing depth encompassing the claimed range in par.89. Ondrla et al. 2006/0069445 discloses a reverse shoulder implant with a wedge-shaped backing component and a neutral bearing component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774